Title: From George Washington to Jonathan Trumbull, Sr., 15 February 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Cambridge Feby 15th 1776

Your favor of the 12th instant I received, and beg leave to inform you, that I should have most certainly contrived to, and have spared you some money for the Troops going to Canada, pressing as the demands against me were, had I not been advised of the supply sent you by Congress for that purpose.
I shall be glad to know, whether, when I pay the Militia from your Government, I am to give warrants only for the ballance, after deducting the three dollars advanced pr Man by your Committee of Pay-Table, and whether I am to refund what they paid, after the Militia have served the time they engaged for—The whole of them are not yet come in, but I imagine it will not be long first.
I am much obliged and return you my sincere thanks for ordering the powder from Providence to this Camp in this time of necessity, and will most chearfully pay for it, or replace it, when in my power, as shall be most agreeable to you; and also for the Arms you are good enough to promise to send me, as they are exceedingly wanted.
I had received almost a similar letter from General Lee to the one you have favored me with before your’s came to hand, and also heard of the arrival of powder, Salt Petre and Arms, in Philadelphia—My accounts only make the powder Fifteen Tons. Be that as it may, it is an event of much importance, and I hope will be soon followed by more. I am Sir with great Esteem and Regard your most obedient Servant

Go. Washington

